             Case 1:21-cv-00317-GBD Document 7 Filed 02/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------------x
 JENISA ANGELES, on behalf of herself and all
 others similarly situated,
                                                                              Civil Action No:
                                                                              1:21-cv-317
                                                  Plaintiff,




    -v.-
    ASIAN IMPORT STORE, INC.




                                              Defendants.
------------------------------------------------------------------------x


                                       NOTICE OF SETTLEMENT

           Please take notice that parties have settled the above-referenced case. This settlement is

contingent upon the execution of a written settlement agreement. The case will be dismissed by

Plaintiff upon completion of specified conditions, in no more than 60 days from the date of this

notice. Please vacate all currently scheduled dates in this matter.



DATED, this 17th day of February, 2021

                                                               /s/Mark Rozenberg
                                                               Mark Rozenberg, Esq.
                                                               Stein Saks, PLLC
                                                               285 Passaic Street
                                                               Hackensack, NJ 07601
                                                               Ph: 201-282-6500
                                                               mrozenberg@steinsakslegal.com



                                                         1
         Case 1:21-cv-00317-GBD Document 7 Filed 02/17/21 Page 2 of 2




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
on   February 17,   2021   with   the   Clerk   of   Court   using    CM/ECF.     I   also certify
that the foregoing document is being served this day on all counsel of record or pro se parties
identified on the Service List below either via transmission of Notices of Electronic
Filing generated by CM/ECF or in some other           authorized     manner   for those   counsel
or parties who are not authorized to receive electronically Notices of Electronic Filing.



                                         /s/ Mark Rozenberg
                                         Mark Rozenberg, Esq.
